Citation Nr: 0836358	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection of a 
right eye disorder, to include leukoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to April 1953.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A June 2004 remand sought further 
development of the issue.  As the mandates of the June 2004 
remand were not completely satisfied, the Board remanded the 
claim again in September 2005.  In October 2007, the Board 
remanded the claim again to provide the veteran with 
notification of A) the applicable regulatory definition of 
new and material evidence found at 38 C.F.R. § 3.156(a); B) 
the evidence necessary to substantiate the claim for service 
connection; C) the specific elements of service connection 
that were found to be insufficiently substantiated in the 
prior rating decision denying service connection for the 
right eye disorder, including congenial leukoma (see August 
1953 rating decision); and D) the evidence necessary to 
substantiate the specific elements for this disorder in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 1953 rating decision denied service 
connection for right eye disorder essentially based on a 
finding that it was a congenital or developmental 
abnormality, not aggravated by service, and not a compensable 
disability.

2.  Evidence received since the August 1953 rating decision 
does not tend to show that the veteran's right eye disorder 
was acquired in, related to, or aggravated by his service; 
does not relate to an unestablished fact necessary to 
substantiate a claim of service connection for such 
disability; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received; the claim of 
service connection for right eye disorder, including leukoma, 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

March 2005 (pursuant to June 2004 Board remand) and November 
2007 (pursuant to October 2007 Board remand) letters 
instructed the veteran that new and material evidence was 
required to reopen the claim; explained what new and material 
evidence meant; outlined what evidence was needed to 
substantiate the claim; and specifically advised him that for 
evidence to be considered new and material, it would have to 
show that the leukoma was not a developmental disorder or was 
a congenital eye disorder that was aggravated by service.  
This notice complied substantially with the notice 
requirements for claims to reopen in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letters also advised the veteran of 
his and VA's responsibilities in development of evidence to 
substantiate his claim.  After proper notice was provided, 
the claim was readjudicated by June 2008 supplemental 
statement of the case (SSOC).  While complete notice was not 
provided prior to the initial adjudication of the claim, such 
defect does not affect the essential fairness of the 
adjudication process.  He has had ample opportunity to 
respond/ supplement the record.  He is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a November 2007 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated by June 2008 SSOC.  It is not alleged that 
notice in this case was less than adequate.

The veteran's service treatment records (STR's) were 
previously associated with his claims file; pertinent 
treatment records have been secured.  The RO did not arrange 
for a VA examination because it was not warranted.  Absent 
supporting evidence of a right eye disorder caused or 
aggravated in service, a medical nexus opinion is not 
warranted. See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  Furthermore, in a claim to 
reopen the duty to assist by arranging for a VA examination 
is not triggered unless new and material evidence is 
presented or received. See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met. 
Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria, Factual Background, & Analysis

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of such determination. 38 
U.S.C.A. § 7105. However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.

Regarding materiality, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  

A review of the record showed that an August 1985 rating 
decision, in part, denied service connection for a right eye 
disorder on the basis that it was a constitutional or 
developmental disability that was not aggravated in service, 
and not compensable under the law.  The veteran was notified 
of this decision by letter in August 1953; he did not appeal 
it, and it is final. 38 U.S.C.A. § 7105.

Relevant evidence of record at the time of the August 1953 
decision consisted of the veteran's service treatment records 
that included an October 1950 pre-induction examination that 
was positive for an eye abnormality.  More specifically, the 
examination listed a right eye adherent leukoma with 
traumatic lens changes.  A March 1951 ophthalmologic 
examination indicated that the veteran had a history of a 
right eye disorder and had been unable to see out of that eye 
since he was two years old.  A January 1952 separation and 
reenlistment examination also listed congenital leukoma, 
right eye and congenital central cataract iridodialysis with 
a vision of 12/400.  An April 1953 separation examination 
noted that the veteran had light perception only in his right 
eye.  

Evidence received since the August 1953 rating decision 
included treatment records from VA North Texas Health Care 
System and Fort Worth Outpatient Clinic dated from 2001 to 
2008.  A September 2006 ophthalmology note reported the 
veteran as a diabetic for the past year.  An examination 
revealed that the fundus could not be seen in the right eye 
due to an adherent leukoma and a very dense cataract.  It was 
noted that this was likely a birth injury.  The diagnosis was 
blind in the right eye due to a birth injury.  There was no 
evidence of diabetic retinopathy.  The Board notes that this 
evidence is new because it was not previously of record.  
However, it is not material because it does not suggest that 
a right eye disorder, including leukoma was acquired in-
service or aggravated by service.  Accordingly, this 
additional evidence does not raise a reasonable possibility 
substantiating the claim.  Although the evidence is new, it 
is not material, and the claim for a right eye disorder, 
including leukoma may be not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
right eye disorder, including leukoma is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


